Citation Nr: 0707760	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  04-06 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran served on active duty from June 1952 to May 1954.

This issue comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which, in part, denied service connection 
for tinnitus.  In April 2004, a hearing was held at the RO, 
and a transcript is of record.


FINDING OF FACT

Tinnitus is first shown by medical evidence dated several 
years after the veteran's discharge from service, and there 
is no persuasive evidence showing it is related to disease or 
injury incurred during service.


CONCLUSION OF LAW

The veteran did not incur tinnitus as a result of his 
military service.  38 U.S.C.A. §§ 1110, 1112, 1116, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his in-service experiences or current 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Other than the discharge examination, the veteran's service 
medical records are not obtainable, and it is presumed that 
they were destroyed in a fire at the National Personnel 
Records Center (NPRC) in 1973.  There is a heightened 
obligation to explain findings and to carefully consider the 
benefit of the doubt rule in cases such as this.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991). The case law does 
not, however, lower the legal standard for proving a claim 
for service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the claimant. See Russo v. 
Brown, 9 Vet. App. 46 (1996). Further, there is no adverse 
presumption of service connection as a result of the loss of 
these records.  Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 
2006).  There is, however, an expanded duty to assist the 
veteran in obtaining evidence from alternate or collateral 
sources.  Id.  

Regardless, the veteran stated that he did not receive any 
treatment during service for hearing-related complaints, so 
it appears the absence of these records is of little import 
in this case.  Moreover, as discussed below, VA has conceded 
the fact that the veteran was exposed to in-service acoustic 
trauma.  

The discharge examination did not show any complaints 
concerning tinnitus. Medical records show complaints and 
diagnosis of hearing loss and tinnitus beginning in 
approximately 2003.  The veteran has reported a history of 
noise exposure during service to his treating physicians. He 
did serve with an ordinance battalion, and such service is 
consistent with some level of acoustic trauma.  The remaining 
question, therefore, is whether there is a relationship 
between the current tinnitus and the in-service acoustic 
trauma.  

Upon VA examination in September 2003, the examiner opined 
that based on the veteran's report that his tinnitus began 
ten years earlier (more than 40 years after service), it was 
unlikely the tinnitus was related to military service.  

The veteran argued that he misunderstood what was being asked 
of him concerning onset of his tinnitus, and that he meant to 
report it had worsened within the prior ten years, not that 
it had began within that time frame.  Therefore, his file was 
returned to the examiner who had seen him in 2003 to see if 
her opinion changed based on the veteran's testimony.  She 
reviewed the file and indicated her previous opinion was 
unchanged - that it is unlikely the veteran's tinnitus is 
related to military service.  

The VA examiner's opinion is persuasive.  It was based on 
review of the claims file and the rationale given for the 
opinion is consistent with the facts contained therein.  That 
is, the veteran filed a claim for compensation in August 
2003.  Before filing such a claim, VA outpatient records show 
explicit denials of tinnitus in January and June 2003.  The 
questionnaire he was asked to complete in conjunction with 
the September 2003 examination was not ambiguous in any 
manner.  He was clearly asked to state when he first started 
having tinnitus.  There is no way this question can 
reasonably be construed as asking when the tinnitus worsened.  
In conjunction with the prior denials of experiencing 
tinnitus, the veteran's current allegations of continuity of 
symptoms since service are simply not persuasive.  There is 
no medical evidence contrary to the VA examiner's negative 
opinion. 

Service connection cannot be granted in this case for the 
following reasons.  First, there is no showing of tinnitus 
during service.  Second, the VA opinions in this case present 
a consistent conclusion that the veteran's tinnitus is not 
related to his in-service noise exposure.  The medical 
evidence does not show treatment or diagnosis of tinnitus 
until almost 50 years after service.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
[service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  Prior to filing his claim, the veteran did not 
report a history of continuity of symptoms of tinnitus since 
service, and, in fact, denied having any ringing in the ears.  
There is no persuasive medical opinion relating the tinnitus 
to the veteran's military service.  The veteran is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claim that his current 
tinnitus is related to service.  There is not an approximate 
balance of evidence, since there is simply no persuasive 
evidence favorable to either claim.  

II. Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The notice requirements were met in this case by two letters 
sent to the claimant in September 2003 - one concerning 
notice under the VCAA and the other concerning the duty to 
assist when service medical records are unavailable.  The 
letters advised the claimant of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2006). The claimant has not 
alleged that VA failed to comply with the notice requirements 
of the VCAA.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The claimant was afforded a meaningful opportunity 
to participate effectively in the processing of his claim, 
and has in fact provided additional arguments at every stage.  

The Board also concludes VA's duty to assist has been 
satisfied.  Attempts were made to obtain the claimant's 
service medical records, and VA and private medical records 
are in the file.  The veteran has not identified any VA or 
private medical records that he wanted VA to obtain.

With a service connection claim, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4)(i).  As described in 
detail above, the veteran was provided VA examination with 
opinions as to the relationship between his tinnitus and 
military service.

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  The Board can therefore proceed 
to consider the merits of the claims.  

	
ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


